Exhibit 10.2

 

China Unicom

 

Mobile Data Service Cooperation

Agreement

 

Agreement Number:CUVAS-A0300X

 

Party A: China Unicom Co., Ltd

 

Party B: Beijing Sohu Online Network Information Services, Limited

 

Date: March 25, 2003

 

1



--------------------------------------------------------------------------------

Contents

 

Prelude

    

Chapter I

   Objective

Chapter II

   Definitions

Chapter III

   Cooperation Scope and Task Interfaces

Chapter IV

   Customer Service Management Interfaces

Chapter V

   Mobile Data Service Security

Chapter VI

   Billing and Settlement

Chapter VIII

   PR and Confidentiality

Chapter VIII

   Default and Disputes

Chapter IX

   Force Majeure

Chapter X

   Amendment or Termination

Chapter XI

   Effectiveness and Miscellaneous

Signatory page

Exhibit 1:

   Mobile Data Service and Pricing Standards

Exhibit 2:

   Billing and Settlement

Exhibit 3:

   Maintenance Interfaces and Responsibilities

Exhibit 4:

   Services Provided by Party B to Users

Exhibit 5:

   Security Guarantee Agreement for Information Source Networking

 

 

2



--------------------------------------------------------------------------------

Prelude

 

This Agreement is executed by the parties on March 25, 2003, in Beijing:

 

China Unicom Co., Ltd (hereinafter referred to as “Party A”), a company
incorporated and existing in accordance with Chinese laws with the legal address
at No. A133, Xi Dan Bei Avenue, Xicheng District, Beijing, China, and the legal
representative as Yang Xianzu;

 

Beijing Sohu Online Network Information Service Co., Ltd (hereinafter referred
to as “Party B”), a company incorporated and existing in accordance with Chinese
laws with the legal address at No. 7 Jian Guo Men Nei Avenue, Dongcheng
District, Beijing, China, and the legal representative as Zhang Chaoyang.

 

Chapter I Objectiveness

 

WHEREAS,

 

1. Party A, a telecom operator authorized by the competent authority of
information industry under the State Council and engaged in providing
infrastructure telecom services and value-added telecom services to nationwide
customers, is equipped with its own infrastructure telecom networks, data
service platforms, service sales system, extensive customer base. Party A is
fully entitled to execute and perform this Agreement.

 

2. Party B, a content provider (CP) and service provider (SP) providing mobile
data contents/services, is qualified and authorized to engage in the business
set out hereunder, and has procured the following qualification certificates:

 

a.     No. 1102282020357 Business License

 

b.     Jing ICP Zheng No. 000008 License of Internet Information Service;

 

c.     No.              License of Value-added Telecom Service

 

d.     Other certificates of qualification and/or business tests accepted by
Party A.

 

Party B is fully entitled to execute and perform this Agreement, and wish to
provide the mobile data content services to customers via mobile communication
network and data service platform of Party A.

 

3



--------------------------------------------------------------------------------

NOW THEREFORE:

 

The parties hereby agree as follows in the principle of equality, mutual benefit
and win-win strategy in an effort to develop and enrich the mobile data services
of China Unicom.

 

Chapter II    Definitions

 

This Agreement expressly defines the following terms as follows. Other terms not
defined hereunder shall have the meaning defined by the applicable laws,
regulations, or Chinese laws or government policies, or as defined by the
industry practice in case of no legal provisions.

 

2.1 CP/SP

 

CP, abbreviated from the Content Provider, refers to the content provider. “CP”
hereunder refers to the providers of the information for the services hereunder
only.

 

SP, abbreviated from Services Provider, refers to the service providers. “SP”
hereunder refers to the professional service organizations providing
communication and information services, including the network operators, and
those providing portfolio services by integrating services of other network
operators.

 

“CP/SP” hereunder refers to any professional organizations willing to cooperate
with Party A to provide mobile data services to the mobile communication network
users of Party A via the mobile communication network and data service platform
of Party A.

 

2.2 Users

 

Any individual, legal person or other organization linking with the mobile
communication network and data service platform of Party A via the mobile
terminals or other telecom terminals accepted by Party A, and willing to accept
the mobile data services of Party A and Party B.

 

2.3 Mobile Data Service

 

Data services and applications carried by the mobile telecom network of Party A.

 

2.4 Mobile Communication Network and Data Service Platform

 

4



--------------------------------------------------------------------------------

In this agreement, the Mobile Communication Network refers to the infrastructure
of Party A to provide mobile communication services. The data service platform
refers to the service platform for one or more than one data services on the
basis of the Mobile Communication Network, including but not limited to the user
interfaces, CP/SP interfaces, business management and application billing, etc.

 

2.5 Supporting System

 

User management system, billing system, settlement system, accounting system and
other systems to ensure normal service operation.

 

2.6 Communication Channel

 

Physical and logic connections in the mobile communication system to support
user communication.

 

2.7 Ports

 

Interface configurations to support the communication connections between the
Data Service Platform and Mobile Communication Network, Data Service Platform
and application services of CP/SP, including communication addresses and other
relevant parameters.

 

2.8 Traffic Volume

 

Incoming/outgoing communication traffic volume of the Data Service Platform.

 

2.9 Test

 

Test of the services provided by CP/SP by specific tools and methods, which may
include the network interconnection test, interface consistency test and
function test, to ensure up to the requirements of formal operation of the
services.

 

2.10 Discontinuance Grace Period

 

With the pending discontinuance of CP/SP services, to alleviate the loss thus
incurred to Users, CP/SP shall notify users for certain period beforehand in
appropriate manners, during which period Party B shall provide services to users
as per user agreements. The advance period is defined as the discontinuance
grace period.

 

2.11 Equipment Connection Points

 

5



--------------------------------------------------------------------------------

Connecting points between two physical or logical facilities.

 

2.12 Maintenance Interface

 

The whole business system of user service consists of different parts under the
maintenance of different parties. The Maintenance Interface refers to the points
of dividing the maintenance responsibilities of different parties.

 

2.13 System Maintenance

 

Necessary routine maintenance and troubleshooting for normal operation of the
business system.

 

2.14 Gateway

 

The facility supporting protocol conversion and system interconnection.

 

2.15 Customization

 

Users define the specific requirements of the services and voluntarily require
to accept the services.

 

2.16 7×24

 

7 days a week, 24 hours a day, regardless of holidays.

 

2.17 Communication Premium

 

Premium for use of Party A’s network resources by the User or CP/SP, collected
by Party A to the User or CP/SP and owned by Party A.

 

2.18 Information Service Premium

 

Premium except for the Communication Premium for the use of CP/SP contents or
application services by the User. The Information Service Premium is shared by
Party A and Party B in the agreed proportion, as Party A shall provide access
services, customer services, premium collection and billing services.

 

2.19 Corporate Code

 

Corporate Code, abbreviated from “China Unicom Mobile Data Service CP/SP
Corporate Code”, is the unique corporate mark of Party A to Party B.

 

6



--------------------------------------------------------------------------------

Chapter III    Cooperation Scope and Task Interfaces

 

3.1 Party A shall provide the Communication Channel and network user resources
to Party B at a price, and provide premium services including the access
services, user services, billing services and premium collection services via
its customer service system, billing system and Supporting System
(billing/settlement standards and methods as set out in Exhibit 1).

 

3.2 Party A assigns the Corporate Code of 20001 to Party B.

 

3.3 Party A shall ensure the Corporate Code is unique and reliable. The Parties
agree that, in Party A’s systems, including but not limited to the billing and
settlement system, data service platform system, customer system, the Corporate
Code is equivalent to the company name of business entity of Party B.

 

3.4 Party B shall provide the users with the mobile data services as set out in
Exhibit 2 via the Mobile Communication Network and Data Service Platform of
Party A.

 

3.5 Upon providing of mobile data services (including any change thereof), Party
B shall procure the written acceptance of the test by Party A. Party A shall,
upon the request of Party B, issue the written acceptance to Party B when Party
A’s test of Party B’s service proves Party B’s capability to provide the mobile
data services.

 

3.6 Prior to provision of any mobile data services to Party A’s users in any
manner, Party B shall fully notify the users of such services, stating at least
the content, manner and premium standards of such services. Party B shall not
provide any such services to users unless Party B has performed the above
notification obligations in the certified manner and has procured the
confirmation and/or customization requests of the users for the value-added
mobile data service in the certified manner. Without prior written consent of
Party A, Party B shall neither regard “customer silence” as the confirmation,
nor rely on such compulsory manner as “absence of calls or short messages for
denying the customization shall constitute the confirmation” to make customized
services at a price, nor incur unnecessary cost to users for such issues.

 

3.7 During the term of this Agreement, the parties shall respectively undertake
the maintenance of respective facilities according to the Equipment Connection
Point, as set out in Exhibit 4.

 

7



--------------------------------------------------------------------------------

3.8 During the term of this Agreement, Party B shall report to Party A, at
request, about the user base, user categorization, user habits, business
forecast and other information, and promptly furnish Party A with the user data
about the service management to ensure real-time upgrade of the user database of
Party A.

 

3.9 Party B agrees to strictly abide by existing and future regulations, quality
standards, user service standards and other documents of mobile data services
formulated by Party A in the providing of mobile data services.

 

3.10 During the term of this Agreement, any new mobile data service or change of
business scope and price by Party B are subject to the billing test of Party A
and written consent of Party A.

 

3.11 The parties may jointly or independently promote the mobile data services
in various manners as necessary.

 

3.12 Party A is entitled to consult with Party B to use the brands of China
Unicom, and promote the mobile data services by confirmation of Party A.

 

3.13 Party B shall not use the name, marks and other data of Party A in its
independent marketing of mobile data services without the request of Party A or
without written consent of Party A.

 

3.14 Party B shall be liable to any liability arising out of the provision of
any mobile data services to users by any third party via the maintenance
interfaces of Party B. In this case, Party A shall not be liable to users or any
such third party in any aspect.

 

Chapter IV    Customer Service Management Interfaces

 

4.1 The parties shall each keep the 7×24 hours hotline service centers.

 

4.2 In case Party A customer complaint center or consultation center transfer
the non-Party-A problems to Party B, Party B shall respond to Party A or users
within one (1) hour, and provide the final solution or troubleshooting method
thereof.

 

4.3 Party B shall not require the users to contact Party A directly on the
ground that the consultation or complaint falls within the duties of Party A. In
this case, the user service staff or user service system of Party B shall assist
Party A for diagnosis and troubleshooting, and contact Party A within one (1)
hour, and transfer the issue to Party A upon Party A’s confirmation.

 

8



--------------------------------------------------------------------------------

4.4 In case the parties fail to determine the liabilities to the consultation or
complaint it receives, the concerned party shall contact the other party within
one (1) hour, find out the responsibility party, and try to address the customer
problem and avoid dodging duties.

 

Chapter V    Mobile Data Service Security

 

5.1 Party A is entitled to make necessary test and data statistics to the
services provided by Party B during the term of this Agreement, and is entitled
to require correction of Party B according to Party A’s regulations of mobile
data services based on the test.

 

5.2 Party A is entitled to control and adjust the Traffic and Ports of Party A’s
Maintenance Interfaces, and notify Party B accordingly.

 

5.3 Party B shall ensure the services it provides are free from any severe
hazard in impairing, by itself or by other users, the Mobile Communication
Network, Data Service Platform or other user interests.

 

5.4 Party B shall abide by the application telecom and Internet information
regulations, rules and policies, Party B shall ensure that its information
service contents are compliant with government laws, regulations and policies,
and shall not distribute the illegal information of 9 categories listed in
Security Guarantee Agreement for Information Source Networking (as set out in
Exhibit 5).

 

5.5 Party B shall settle any dispute arising out of the security and legality of
the contents in the information services.

 

5.6 In case of any economic loss of Party A’s business arising out of the
violation of the clause 5.4 by Party B, Party B shall indemnify Party A against
the loss. In case of any negative impact of Party A arising out of the violation
of the clause 5.4 by Party B, Party B shall announce its liability in it and
publicly apologize to Party A.

 

5.7 Party B shall ensure that its traffic to Party A’s Communication Platform
shall not impair the safe load of the network. Party A is entitled to restrict
any transmission of abnormal overload data or information traffic that may
threat the normal operation of Party A’s network.

 

9



--------------------------------------------------------------------------------

Chapter VI Billing and Settlement

 

6.1 The Communication Premium and Information Service Premium are collected by
Party A, Party B shall not collect any user premium. The billing and settlement
of the Mobile Data Service is provided for in Exhibit 1.

 

6.2 Party A shall own the Communication Premium for use of Party A’s Mobile
Communication Network by the User or Party B.

 

6.3 The parties shall share the Information Service Premium in the mobile data
services provided by Party B. Party A shares the premium because it provides the
following services: mobile communication network user resources, service
platforms, service tests, quality monitoring services, uniform user services and
marketing, collection of information premium, and/or billing services.

 

6.4 In case the User refuses to pay Information Service Premium due to the poor
services of Party B, Party B shall still pay to Party A the agreed proportion of
the Information Service Premium of the User to Party A as set out in Exhibit 1
hereto in addition to the Communication Premium for the use of Party A’s Mobile
Communication Network.

 

6.5 Party B shall furnish Party A with the list of Information Service Premium
in the format required by Party A. In case of failure of Party B to provide the
list as scheduled and formatted, Party A shall not collect the Information
Service Fee accordingly, in which case, Party B shall still pay to Party A the
Communication Premium and the agreed proportion of the Information Service
Premium as set out hereunder.

 

6.6 Party B shall furnish formal invoices to Party A upon or after the
settlement of the Information Service Premium.

 

6.7 Party A shall pay to Party B all due Information Service Premium in the time
and manner agreed mutually.

 

Chapter VII IPR and Confidentiality

 

7.1 The issues of copyright, trademark ownership, patent rights and other
intellectual property rights in the term of this Agreement shall follow the
applicable laws and regulations. Party B shall execute necessary
authorization/license agreements with IPR owners/right owners or their

 

10



--------------------------------------------------------------------------------

   agents according to applicable laws and regulations, to ensure that its
content shall not infringe the legal rights of any IPR owners and right owners,
and shall provide such authorization/license documents as requested by Party A.
Party A shall not be liable for any IPR dispute between Party B and any third
party.

 

7.2 Party B shall settle any dispute arising out of the security and legality of
the information services provided by Party B. Party B promises and guarantees
that the information services it provides shall not infringe any IPR or civil
rights of any third party. Party B further promises to be held liable for
indemnification against any lawsuit, claim, administrative penalty, loss and
damage arising out of the default of above promises and guarantees.

 

7.3 The parties shall keep the confidentiality of this cooperation and this
Agreement. Without prior written consent of the other party, neither party shall
disclose to any third party of the provisions and relevant information about
this Agreement.

 

7.4 During the term of this Agreement and within two (2) years after the
termination, neither party shall disclose, inform or notify any third party of
the trade secrets (including financial secrets), technical secrets, business
know-how and/or other confidential information and data of the other party
(regardless those in oral form or written form or any other form).

 

7.5 During the term of this Agreement and within two (2) years after the
termination, the parties shall keep the confidentiality of the undividable trade
secrets (including financial secrets), technical secrets, business know-how
and/or other confidential information and data of the other party (regardless
those in oral form or written form or any other form) jointly created by the
parties for the performance of this Agreement. Without the consent of the other
party, neither party shall disclose, inform or notify any third party of the
above information.

 

Chapter VIII Default and Dispute

 

8.1 The parties shall strictly abide by this Agreement. Failure of either party
to perform the obligations, promises or guarantees, or honor the representations
hereunder, which impairs the interests of the other party or result in failure
to continue the cooperation, shall be deemed as default.

 

8.2 In case the default of one party results in negative social impact or
economic loss, the conforming party is entitled to claim from the default party
to eliminate the negative impact, indemnify the economic loss, or even terminate
this Agreement.

 

11



--------------------------------------------------------------------------------

8.3 The parties shall settle any dispute or conflict arising out of the
performance of this Agreement in a friendly, cooperative and sincere manner.

 

8.4 The parties agree that any dispute arising out of or in connection with this
Agreement failing friendly consultation shall be submitted to Beijing
Arbitration Committee for arbitration according to its rules. The arbitration
award is final and binding upon the parties. The arbitration is in Chinese.

 

8.5 The execution, performance and interpretation of this Agreement shall be
governed by the applicable laws and regulations of PRC.

 

Chapter IX Force Majeure

 

9.1 Force majeure refers to any uncontrollable and unpredictable event, or those
predictable events that will uncontrollably prevent partial or full performance
of this Agreement. The force majeure events include earthquake, land collapse,
sinking, flood, typhoon, natural disaster and other Acts of God, flood,
explosion, accident, war, riot, uprising, military riot, social disturbance,
terrorist attacks, disruptions or other similar or non-similar contingent
accidents.

 

9.2 Neither party shall be liable to the loss of the other party arising out of
the failure of one party to perform the obligations hereunder due to the force
majeure events.

 

9.3 The affected party shall forthwith notify the other party of the force
majeure event, and furnish the valid evidencing documents issued by local
government authorities stating the details and the causes for partial failure or
complete failure to perform this Agreement or postpone the performance of this
Agreement within fifteen (15) days thereafter. The parties shall determine to
postpone the performance or terminate this Agreement according to the impact
severity via consultation.

 

Chapter X Amendment or Termination

 

10.1 During the term of this cooperation, the regulations of mobile data
services or relevant user service regulations formulated by Party A from time to
time shall serve as the supplement of this Agreement. In case of any discrepancy
between the above regulations and this Agreement, the above regulations shall
prevail. The parties may execute amendment as to the conflicting provisions via
consultation.

 

10.2 The party intending to change or modify this Agreement shall notify the
other

 

12



--------------------------------------------------------------------------------

 

party fifteen (15) days in advance in writing. The parties shall change or
modify this Agreement in writing via consultation.

 

10.3 In case one party fails to perform the obligations and responsibilities
hereunder or materially violates this Agreement, which results in the other
party’s failure to continue or further the value-added mobile data service
cooperation hereunder, it is deemed as unilateral termination of this Agreement
by the default party, in which case the conforming party is entitled to claim
from the other party for the economic loss thus incurred, and terminate this
Agreement.

 

10.4 Upon termination of the business of Party B for any reason, Party B shall
notify Party A at least one (1) month in advance, and allow the discontinuance
grace period from 1 to 3 months, during which Party B shall continue to provide
user services, and post the service discontinuance announcement of at least 90
days on its Website (Web/WAP) or via other channels.

 

Chapter XI     Effectiveness and Miscellaneous

 

11.1 This Agreement shall take effect upon the signature or stamping by the duly
authorized representatives of the Parties with the validity term of one (1)
year. This Agreement shall be automatically renewed without objection of any
party upon the expiry.

 

11.2 This Agreement is in four (4) copies of equal validity with each party
holding two (2) copies.

 

11.3 All exhibits hereto are an integral part of this Agreement with equal
validity.

 

11.4 Contacts of the parties:

 

Party A: Name:

 

Tel:

 

Fax:

 

Email:

 

Party B: Name: Zhao Boxin

 

Tel: 65102160-6618

 

Fax: 65102583

 

Email: boxinzhao@sohu-inc.com

 

13



--------------------------------------------------------------------------------

Signature Page

 

Party A: China Unicom Co., Ltd

 

Representative:

 

Date:

 

Party B: Beijing Sohu Online Network Information Service Co., Ltd

 

Representative:

 

Date: March 25, 2003

 

14



--------------------------------------------------------------------------------

Exhibit 1    Billing and Settlement

 

I. Party B shall fill out the entry of due information service premium to be
collected by Party A in each item of information to be transmitted in accordance
with the format of Party A.

 

II. Short-message service premium standard

 

1.    Communication premium

 

  a) China Unicom shall determine and collect the communication premium from the
users;

 

  b) Upon the successful receipt of the required information by users in such
services as information request and inquiry via MP, each uplink message
communication premium is RMB 0.05 yuan, and that of each downlink message is RMB
0.05 yuan.

 

  c) For customized services and requested services by Internet users, upon the
successful receipt of the information, the communication premium of each
downlink message is RMB 0.05 yuan.

 

  d) Point-to-point services (i.e. MP-to-MP short message services), upon the
successful sending, the caller shall be charged at RMB 0.1 yuan/message;

 

  e) No communication premium is applicable to system feedback information
generated in users’ use of the mobile data services.

 

For instance, there will be no uplink/downlink communication premium to system
confirmation of successful user operation, such system feedbacks as system
failure or failing user operation, etc.

 

2. Information services premium

 

a) In general, Party B shall determine the pricing of the information services
premium for application upon approval of Party A.

 

b) The caller will be charged of information services premium upon successful
receipt by the receiving user;

 

c) There is upper threshold to the information services premium of Party B.

 

15



--------------------------------------------------------------------------------

The maximum RMB 2 yuan/message for message-based payment;

 

The maximum RMB 30 yuan/month for monthly payment.

 

For monthly information services, the user canceling the customized services
within fifteen (15) days from the commencing date shall be charged 50% of the
monthly premium, and those canceling the customized services after fifteen (15)
days (inclusive) from the commencing date shall be charged 100% monthly premium.

 

The service premium (information service premium) hereunder is set out in
Exhibit 2 hereto.

 

III. PUSH special service premium

 

(1) Users are free of communication premium and information premium.

 

(2) Party B shall pay to Party A the downlink communication premium for PUSH
services at RMB 0.05 yuan/message.

 

(3) Party B can only distribute business-related information, and shall not send
ads and other commercial information to users without the consent of Party A.

 

IV. Profit-sharing model of the parties

 

The communication premium is vested to Party A, and the information service
premium, net of the 4% business tax and 8% bad debt, shall be shared by the
parties in the agreed proportion as follows:

 

(1) Profit base: all due information service premium (net of the 4% business tax
and 8% bad debt);

 

(2) During the first three (3) months of the cooperation, Party A shall take 20%
of the profit base with Party B taking the remaining 80%. In case the monthly
business of Party B in one of the first 3 months exceeds 10 million messages
(inclusive), then Party A will take 10% of the profit base with Party B taking
the remaining 90% at that month.

 

(3) From the first day of the first month of the 3-month period, the parties
shall implement the following profit-sharing ratio based on the monthly business
volume:

 

16



--------------------------------------------------------------------------------

Unit: 10,000 messages/month

 

     Level 1


--------------------------------------------------------------------------------

     Level 2


--------------------------------------------------------------------------------

     Level 3


--------------------------------------------------------------------------------

     Level 4


--------------------------------------------------------------------------------

Business volume

   ³1000      ³500      ³100      <100

Profit-sharing rate
of Party A

   10%      20%      30%      40%

Profit-sharing rate
of Party B

   90%      80%      70%      60%

 

Note:    The above business volume is calculated as per the actual messages
(including service at request and monthly service), exclusive of the PUSH
services initiated by Party B.

 

V. Capital settlement of the parties

 

1. In principle, the parties shall settle their accounts monthly;

 

2. The parties shall check the last-month data of information service premium
from the 10th day to the 20th day each month, and settle the
month-preceding-last-month information service fee from the 25th day to 28th day
each month. That is to say, the current-month information service premium shall
be checked the second month and settled the third month.

 

3. The message records for successful billing furnished by Party A to Party B
shall apply to the information service premium collected by Party A for Party B.

 

4. In case that the gap of the statistical data of information service premium
between the parties is not over 5%, the data of Party A shall prevail. In case
of the gap over 5%, the parties shall re-check the statistical data of
information service premium, and settle the gap reasonably.

 

VI.    Others

 

1. Party B shall inform users of the items of messages sent by Party B.

 

2. For Internet group-calling service, the caller shall be charged as per the
receiving numbers and the premium standards with each group calling numbers not
over 2 numbers.

 

17



--------------------------------------------------------------------------------

Exhibit 2    Mobile Data Value-added Services and Pricing

Standards

 

I. Service categories:      ¨Short message     ¨Mobile Internet    
¨Download     ¨Position

 

Access mode:     ¨Internet      ¨Dedicated line     ¨Intranet

 

Access place:

 

Service commencing date:

 

II. Customer service telephone of Party B:    8601-87710088

 

III. Customer service principal of Party B:    Zheng Xin

 

IV. Website of Party B to provide mobile data services: sms.sohu.com

 

V. Service contents and premium standards

 

(I) ¨ [Service 1] ;

 

(II) ¨ [Service 2] ;

 

(III) ¨ [Service 3] ;

 

18



--------------------------------------------------------------------------------

Exhibit 3 Services Provided by Party B to Users

 

[It is recommended for Party B to formulate the service list to be approved by
Party A]

 

19



--------------------------------------------------------------------------------

Exhibit 4: Maintenance Interfaces and Responsibilities

 

I. Sketch of maintenance interfaces

 

LOGO [g72414g11q06.jpg]

LOGO [g72414g04g29.jpg]

 

Figure 1: Sketch of Maintenance Interfaces

 

II. Maintenance responsibilities of the parties

 

(I) Party A’s responsibilities

 

20



--------------------------------------------------------------------------------

1. Party A shall supply the mobile data network and software/hardware for the
data service platform.

 

2. Party A shall coordinate with Party B for connecting the communication lines
from the gateways or the servers of Party A to the servers of Party B.

 

3. Party A shall open the technical protocol standards and interface standards
related to the data services to Party B.

 

4. Party A shall ensure the normal network communication within its
responsibility scope, and undertake the troubleshooting for the network failures
not attributable to Party B. Party A is entitled to restrict any transmission of
abnormal overload data or information traffic that may threat the normal
operation of Party A’s network.

 

5. Party A shall furnish the traffic statistic data of the communication
channels used by Party B, and ensure the promptness and reliability of such
data.

 

6. Party A shall promptly notify Party B of any communication interruption
arising out of gateway or other network equipment commissioning, maintenance or
other predictable causes, stating the interruption reasons, duration and
frequency.

 

7. Party A shall promptly notify Party B in reasonable advance of any pending
traffic interruption arising out of unpredictable reasons including gateway
failures or other network failures.

 

(II)  Party B’s responsibilities

 

1. Party B shall undertake the building and maintenance of its “application
service” system, including all relevant hardware, system commissioning,
cut-over, system maintenance, routine business management and marketing
effort/cost.

 

2. Party B shall ensure the interconnection of gateways/servers of Party A with
Party B’s systems, and undertake the application, lease and maintenance cost of
relevant communication lines.

 

3. Party B shall undertake the gathering, editing, review and production of the
information it provides, ensure the promptness, reliability and legality of such
information, and bear corresponding responsibilities.

 

4. Party B shall guarantee to arrange the system commissioning, cutover and
system maintenance at relevant idle hours of Party A with user-impacting
operations at midnight. Party B shall ensure the above operations will not
impair the normal network operation of Party A, and be liable to the network
system failures of Party A thus incurred.

 

21



--------------------------------------------------------------------------------

5. Party B shall notify Party A of any system commissioning, cutover and system
modification in advance in writing, and inform the users via emails, ads or
short messages upon approval of Party A in an effort to reduce the impact on
users to the minimum.

 

6. Party B shall submit to Party A’s arrangement of traffic volume upon
emergencies to ensure normal data services during the cooperation term.

 

7. Party B shall promise not to create any overload traffic endangering network
security when transmitting data and information to the mobile communication
network and data service platform of Party A.

 

8. Party B shall provide 7*24 hours system maintenance.

 

22



--------------------------------------------------------------------------------

Exhibit 5: Security Guarantee Agreement for Information Source  Networking

 

Information source suppliers (CP/SP hereunder) linking with the mobile
communication network, UNINET or relevant service platforms of China Unicom
(including but not limited to short-message gateway, WAP gateway, JAVA/BREW
download server, positioning service servers and etc) shall abide by the
following regulations:

 

Article 1    Submit to applicable government laws, regulations and rules,
strictly implement the information security regulations.

 

Article 2    Not engaged in illegal acts endangering the national security and
disclosing national secrets via the mobile communication network, UNINET or
relevant business platforms of China Unicom, not engaged in making, searching,
browsing, replication and distribution of any information violating the
constitution and laws, impairing social security, national unification, damaging
national unity and involving sex and violence via the mobile communication
network, UNINET or relevant business platforms of China Unicom, not engaged in
distributing any of the following information via the mobile communication
network, UNINET or relevant business platforms of China Unicom:

 

1. Violate basic principles of the Constitution;

 

2. Endanger the national security, disclose national secrets, overturn the
competent government and damage the national unification;

 

3. Impair the national honor and interests;

 

4. Stir up the national hatred, national discrimination and damage national
unity;

 

5. Breach national religion policy, publicize evil religions and feudal
superstition;

 

6. Distribute rumors, destroy social order and damage social stability;

 

7. Distribute obscene, erotic, gambling, violence, murder, horrific or
crime-abetting information;

 

8. Insult or defaming others, infringe others’ legal rights;

 

9. Other contents prohibited by laws and regulations.

 

The information supplier shall prevent any above illegal acts and negative
information promptly and report to competent authorities.

 

Article 3    The information supplier shall provide information according to the

 

23



--------------------------------------------------------------------------------

applicable IPR laws and policies of China.

 

Article 4    The information supplier shall ensure the security and reliability
of the service contents during the integrated network test, trial operation and
formal operation without impairment on the mobile communication network, UNINET
or relevant business platforms of China Unicom.

 

Article 5    The information supplier shall establish effective information
confidentiality regulations and technical measures subject to the management,
supervision and inspection of relevant competent authorities.

 

Article 6    Upon any violation of the above provisions, China Unicom shall take
necessary measures to shut down the channels linking the corresponding
information source, and terminate cooperation with severe violators, and reserve
the right to claim against the legal liability of the liable party. This
agreement shall take effect upon the execution of the information supplier and
be kept by China Unicom.

 

Information supplier: Beijing Sohu Online Network Information Service Co., Ltd

 

Principal (signature and seal): Zhang Chaoyang

 

Date: March 25, 2003

 

24